DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/15/2018 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  
Claim 3 lines 16-18, “during the holding stage of the contactor, the first square wave signal is continuously output to the first transistor of the PFC circuit through the first output end, so as to control the PFC circuit is still turned on;” should be --during the holding stage of the contactor, the first square wave signal is continuously output to the first transistor of the PFC circuit through the first output end, so as to keep the PFC circuit turned on;--.  
Claim 9 line 3, “the anode of the diode” should be –an anode of the diode--.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed if the above objections are overcome. 
Prior art Dunk (US 2003/0123212 A1) and Vanheesbeke (US 6,771,479 B2), have been found to be the closest prior art
Regarding claim 1, Dunk discloses a power-saving circuit ([0035]) for a contactor (title, switchgear. Fig 1 actuator 110), comprising a coil drive circuit (Fig 7D), a rectification (Fig 3C input section 352) and filtering circuit (Fig 3A), a power factor correction (PFC) circuit (Fig 3G backup switcher 335), an auxiliary power supply circuit (Fig 3B main supply 250) and a square wave generation circuit (Fig 3C PWM controller 358), wherein the square wave generation circuit outputs square wave signals via two channels (Fig 6 channel A and channel B); the auxiliary power supply circuit (Fig 2 main supply 250) supplies electric energy to the square wave generation circuit (Fig 1 sensor interface 175) during a holding stage of the contactor (refer to [0054] lines 1-3); the rectification and filtering circuit is used for rectifying (Fig 3C input section 352) an input alternating current (AC) (Fig 1 source 115) into a pulsed direct current (DC) (Implicit), and filtering an input narrow-pulse current (Fig 3A Input conditioning system 200) into a smooth current (refer to [0037] lines 5-9, filter 355) to be outputted to the PFC circuit (refer to [0037] lines 5-9, switching section 358) after eliminating higher harmonic components (refer to [0033] lines 6-8, cutoff frequency of 3kHz); the PFC circuit receives (refer to [0037] lines 5-9, switching section 358) rectified and filtered electric energy, enables an effective value of the input current to change along with an input voltage (Implicit), and outputs the input current to the coil drive circuit (Fig 1 Actuator 110) and the auxiliary power supply 
Dunk does not teach a power saving circuit wherein, during a pull-in stage of the contactor, the PFC circuit does not work and the power-saving circuit provides a large current to the contactor coil to pull in; during a transition stage, the PFC circuit starts to work and the power-saving circuit controls the current of the contactor coil to decrease gradually; and during the holding stage of the contactor, the PFC circuit keeps working and the power-saving circuit controls the current of the contactor coil to be kept as a small current required for holding. However Vanheesbeke teaches a power saving circuit (column 6 lines 20-21, energy saving hold current) wherein, during a pull-in stage (refer to column 5 lines 64-67, a strong overenergising) of the contactor (Fig 2 Solenoid 1), the power-saving circuit provides a large current (column 6 lines 3-5, 2X the reference hold current) to the contactor coil (Fig 2 Solenoid 1) to pull in (column 6 lines 3-5, first phase); during a transition stage (Implicit), the power-saving circuit controls the current (Fig 2 regulator circuit 2a) of the contactor coil to decrease gradually (column 6 lines 9-11, bought to a lower value); and during the holding stage (column 6 lines 9-11, Second phase) of the contactor, the power-saving circuit controls the current (Fig 2 regulator circuit 2a) of the contactor coil to be kept as a small current required for holding (column 6 lines 9-11, hold current).
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses a power saving circuit wherein the square wave generation circuit outputs a first square wave signal to the PFC circuit via a first output end according to a set timing sequence, and outputs a second square wave signal and a third square wave signal to 
Dependent claims 2-20 are allowed for the same reason.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           02/23/2021


	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839